Title: To Thomas Jefferson from Alexander J. Dallas, 21 July 1804
From: Dallas, Alexander J.
To: Jefferson, Thomas


               
                  Sir.
                  21 July 1804.
               
               From the tenor of your obliging answer to my letter of the 17h. instant, I fear I have expressed myself inaccurately. Mr. Wharton does not state, in his deposition, that the silver was deposited with Dr. Franklin but the Bills of Lading for the silver. Pardon the trouble of this explanation; and be assured of the sincere respect and attachment, with which
               I am, Sir, Yr. mo. Hble Serv.
               
                  
                     A. J. Dallas
                  
               
            